       Case 1:18-cr-00031-SPW-TJC Document 19-1 Filed 01/31/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                               Case No. CR-18-31-BLG-SPW
               Plaintiff,

 vs.                                        ORDER TO EXTEND DEADLINE
                                             TO FILE PRETRIAL MOTIONS
 STEVEN WAYNE PHILLIPS,

               Defendant.

        Upon the Motion To Extend Deadline to File Pretrial Motions filed by

Defendant and for good cause appearing,

        IT IS HEREBY ORDERED that the deadline to file pretrial motions will be

extended to the ______ day of _________________, 2019.

        The Clerk of Court is direct to notify counsel of the making of this Order.

        DATED this ______ day of ________________, 2019.


                                       ___________________________
                                       SUSAN P. WATTERS
                                       U.S. DISTRICT COURT JUDGE
